PER CURIAM.
Passing by, but expressing no opinion on the two preliminary questions of, first, the standing of the bidders to take these appeals; and, second, whether they are not estopped by their action in taking advantage of the condition in the order setting the sale aside, namely, the return of the hand money paid, and addressing ourselves to the third question, viz. the setting aside of the sale, we are of opinion that not only was there no abuse of discretion by the court below, but so far as the facts are before us, and as we are enlightened by the views of that court, which are reported in Hungerford v. Owen Magnetic Motor Car Corp., 277 Fed. 244, we are of the opinion its action was entirely proper in setting aside the several sales.